 LEVITZ FURNITURE COMPANYI5Levitz Furniture Company of the Eastern Region,Inc., Employer-Petitioner and Retail Clerks andStore Employees Union Local 1361 a/wU.F.C.W.-AFL-CIO-CLC. Case 4-RM-983March 3, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered determinative chal-lenges in an election held on October 11, 1979,1and the Regional Director's report, pertinent por-tions of which are attached hereto, recommendingdisposition of same. The Board has reviewed therecord in light of the exceptions and briefs, andhereby adopts the Regional Director's findings andrecommendations.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Retail Clerks andStore Employees Union Local 1361 a/wU.F.C.W.-AFL-CIO-CLC, and that said labororganization is not the exclusive representative ofall the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.CHAIRMAN FANNING, dissenting:For the reasons stated in my dissent in WahlClipper Corporation, 195 NLRB 634, 636-638(1972), I would not adopt the Regional Director'srecommendation that the challenges to the ballotsof Samuel Fink and Ralph Werner be sustained. AsI emphasized in Wahl Clipper, supra, the issuewhich should be considered by the Board in casessuch as this is whether replaced strikers have a rea-sonable expectancy of future employment. Inas-much as the Regional Director failed to considerthis issue, I would remand this case for a determi-nation of this question.The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: eight votes for, and eightagainst, the Union: there were two challenged ballots.APPENDIXThe Employer challenged the ballots of Samuel Finkand Ralph Werner on the ground that they were not em-ployed during the eligibility period. The facts with re-spect to the challenged voters are undisputed. The Union248 NLRB No. 3has represented a unit of Sales Associates at the Employ-er's Whitehall, Pennsylvania facility for some time andthe parties have entered into a series of collective bar-gaining agreements, the last such contract having expiredJuly 10, 1979. During this time, the Union has also repre-sented a separate unit of Warehouse Associates at thesame facility under separate collective bargaining agree-ments. The Labor agreement covering the WarehouseAssociates expired on August 14, 1977. After negotia-tions to reach a new agreement failed, the WarehouseAssociates commenced a strike on September 17, 1977.Thirteen Sales Associates scheduled to work that day de-clined to cross the picket line established by the strikingWarehouse Associates and did not report to work.Thereafter, the Employer urged the Sales Associateshonoring the picket line to return to work, contendingthat their work stoppage was prohibited by the no-strikeclause in their contract. On September 19, 1977, the Em-ployer advised the employees and the Union that it in-tended to hire permanent replacements for the Sales As-sociates who had not returned to work.Prior to October 15, 1977, the Employer hired eightpermanent replacements. On October 15, the thirteenSales Associates who had declined to cross the Ware-house Associate's picket line since September 17, 1977,sought to return to work. The Employer then reinstatedthree Sales Associates to their prior positions. The re-maining Sales Associates were placed on a preferentialhiring list. Of the ten Sales Associates placed on the listonly three remain as of this date. The others were eitheroffered reinstatement or affirmatively severed their em-ployment with the Company. The last two offers ofrecall from the preferential hiring list occurred in Febru-ary 1979. Samuel Fink and Ralph Werner are still on thepreferential recall list.The Employer contends that Fink and Werner must beviewed as replaced economic strikers whose eligibility tovote in an election is restricted to a 12-month period fol-lowing the commencement of the strike, in accordancewith Section 9(c)(3) of the Act. The Union argues thatthe eligibility of "sympathy" strikers is not the same asthat of economic strikers, and that Fink and Werner areeligible to vote based upon a reasonable expectancy thatthey will be recalled to their former positions.The Board has held that employees respecting thepicket line of employees engaged in an economic strike,twhere the picket line was located at the Employer's ownplace of work, have the same status as the strikers withwhom they sympathize. American Telephone & TelegraphCo., 231 NLRB 556; Southern Greyhound Lines, 169NLRB 627; Canada Dry Corporation, 154 NLRB 1763. Insuch circumstances, where the activities of those strikingin sympathy with economic strikers were found to beprotected, the Board has viewed sympathy strikers to bein a position "equivalent" to that of the economic strik-ers they support. Southern Greyhound Lines, supra.As noted earlier, the sympathy strike of the Sales As-sociates continued only until October 15, 1977, at whichtime they sought to return to work and those who wereNeither of the parties to this proceeding has contended that the pri-mary dispute was other than economic in natureLEVITZ FURNITURE COMPANY Is 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot immediately reinstated were placed on a preferentialhiring list. Section 9(c)(3) of the Act provides that re-placed economic strikers remain eligible to vote in anelection conducted within a 12-month period followingthe commencement of the strike. Tractor Supply Co., 235NLRB No. 53; L.E.M., Inc. d/b/a Southwest EngravingCo. and Towell Printing Co., 198 NLRB 694. However,replaced strikers are not eligible to vote in an electionheld more than 12 months after the commencement of aneconomic strike, even if they are entitled to reinstate-ment after the departure of the replacements. Wahl Clip-per Corporation, 195 NLRB 634. As the strike hereincommenced over two years prior to the date of the elec-tion, I find that replaced strikers Samuel Fink and RalphWerner were ineligible to vote.